DETAILED ACTION
This communication is responsive to the amendment filed on 6/9/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,848,846. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-23 of U.S. Patent No. 10,848,846 are clearly anticipated or similar in scope to the rejected claims 1-12 and 20 of the U. S. Pat. App (No. 16/951,103) with only obvious wording variations. For example:
U. S. Pat. App No. 16/951,103
U.S. Patent No. 10,848,846
1. A display system comprising: a head-mounted display unit that outputs visual content to a user; an audio output device that outputs aural content to the user; and a controller that controls the head-mounted display unit to output the visual content and the audio output device to output the aural content; wherein the visual content output by the head-mounted display includes a visual indicator in spatial proximity to the audio output device.
1. A display system comprising: a head-mounted display unit that outputs visual content to a user; and a detachable speaker unit detachably couple-able to the head-mounted display unit for providing aural content to the user; wherein the aural content is changed gradually according to a position of the detachable speaker unit relative to the head-mounted display unit as the position changes.
2. The display system according to claim 1, wherein the head-mounted display unit includes a built-in speaker, and output of the aural content by one or more of the built-in speaker or the detachable speaker unit is changed gradually according to the position as the position changes; wherein audio signal processing of the aural content output by the detachable speaker unit changes as the detachable speaker unit is moved toward a coupling location on the head-mounted display unit, and the audio signal processing includes one or more of changing a volume, equalization, or dynamic range of the aural content output by the detachable speaker unit; and wherein when the detachable speaker unit is in a field of view of the head-mounted display unit, the visual content includes a visual indicator in spatial proximity to the detachable speaker unit, the visual indicator indicating a sound output capability of the detachable speaker unit to the user.
4. The display system according to claim 3, wherein the aural content is changed gradually by changing a volume of the built-in speaker according to the position of the detachable speaker unit.
5. The display system according to claim 4, wherein the volume of the built-in speaker is positive when the detachable speaker unit is not coupled to the head-mounted display unit, is zero when the detachable speaker unit is coupled to the head-mounted display unit, and is changed gradually as the position of the detachable speaker unit is moved toward the head-mounted display unit, and wherein another volume of the detachable speaker unit is positive when the detachable speaker unit is coupled to the head-mounted display unit.
7. The display system according to claim 3, wherein the aural content is changed gradually by gradually changing audio signal processing of the aural content output by one or more of the detachable speaker unit or the built-in speaker as the position of the detachable speaker unit is changed relative to a coupling location on the head-mounted display unit.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 1, the limitation of “a position of the audio output device” in line 9 is indefinite since it is not clear what it refers to.
Response to Amendment
Applicant’s arguments dated 06/09/2020 have been fully considered, but they are not deemed to be persuasive.
The newly amended claims are still rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,848,846 (see above).
Conclusion
The prior art of U.S. Patent made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAN NI whose telephone number is (571)272-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a supplied web-based collaboration tool. To schedule an interview, applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUHAN NI/Primary Examiner, Art Unit 2651